[Cite as Friedman v. McClelland, 2013-Ohio-4288.]


                                  IN THE COURT OF APPEALS

                              ELEVENTH APPELLATE DISTRICT

                                    GEAUGA COUNTY, OHIO


ALEXANDER FRIEDMAN,                                 :   OPINION

                 Appellant,                         :
                                                        CASE NO. 2012-G-3096
        - vs -                                      :

DAN MCCLELLAND,                                     :
GEAUGA COUNTY SHERIFF,
                                                    :
                 Appellee.


Administrative Appeal from the Geauga County Court of Common Pleas, Case No.
12A000458.

Judgment: Reversed and remanded.


Charles R. Lazzaro, 1565 Woodrow Avenue, Mayfield Heights, OH                 44124 (For
Appellant).

David P. Joyce, Geauga County Prosecutor, and Bridey Matheney, Assistant
Prosecutor, Courthouse Annex, 231 Main Street, Chardon, OH 44024 (For Appellee).



THOMAS R. WRIGHT, J.

        {¶1}     This case involves an administrative appeal pursuant to R.C. 119.12,

which governs appeals by parties adversely affected by any order of an agency denying

the issuance or renewal of a license. The underlying matter arises from appellant,

Alexander Friedman’s, application pursuant to R.C. 2923.125 requesting that appellee,

Dan McClelland, Geauga County Sheriff, issue him a license to carry a concealed

handgun. Appellant challenges the denial of his application, specifically, the trial court’s
decision that it did not have jurisdiction pursuant to R.C. 119.12 to consider the matter

on appeal.

       {¶2}   Because dates are at issue in this matter, we include them in our recitation

of the facts where applicable. Appellant submitted an application for a license to carry a

concealed handgun to appellee on October 19, 2010. Appellee denied that application

on December 14, 2010, citing appellant’s two misdemeanor convictions for domestic

violence as a reason for the denial. Appellee’s order denying appellant’s application

stated:

       {¶3}   “You may appeal this decision to the Geauga County Common Please

(sic) Court, or the Common Please (sic) Court of your county, pursuant to ORC section

119.12, by filing such appeal within 14 days of receipt of this notice.”

       {¶4}   Appellant lived in Beachwood, Ohio at the time he received appellee’s

notice of denial. Relying on the instructions stated in appellee’s order, appellant timely

appealed to the Cuyahoga County Court of Common Pleas, the common pleas court of

his residence.   On June 14, 2011, the Cuyahoga County Court of Common Pleas

granted appellee’s motion to dismiss. Thereafter, appellant filed an appeal to the Eighth

District Court of Appeals. Following submission of briefs and oral argument, on April 5,

2012, the Eighth District affirmed the trial court’s decision, and held that it did not have

jurisdiction to hear appellant’s appeal.

       {¶5}   On May 10, 2012, almost 17 months after appellant’s application for a

license to carry a handgun was initially denied by appellee, appellant filed a second

notice of appeal from that order of denial in the Geauga County Court of Common

Pleas, arguing that he should be entitled to file his appeal on an untimely basis due to




                                             2
excusable neglect pursuant to Civ. R. 6(B)(Time; extension). Appellant argued that he

was simply following the misleading and inaccurate notice contained in the order issued

by appellee when he filed his appeal in Cuyahoga County, his county of residence, and

therefore, his appeal period had not yet begun to run. The Geauga County Court of

Common Pleas dismissed appellant’s appeal because it was not timely filed in

accordance with R.C. 119.12, stating that appellant’s untimely filing divested it of

jurisdiction to hear appellant’s case.

       {¶6}   R.C. 119.12 states in pertinent part as follows:

       {¶7}   “Any party adversely affected by any order of any agency issued pursuant

to an adjudication denying an applicant * * * the issuance or renewal of a license or

registration of a licensee, or revoking or suspending a license * * * may appeal from the

order of the agency to the court of common pleas of the county in which the place of

business of the licensee is located or the county in which the licensee is a resident. * * *

If any party appealing from the order is not a resident of and has no place of business in

this state, the party may appeal to the court of common pleas of Franklin county.

       {¶8}   “ * * *.

       {¶9}   “Unless otherwise provided by law relating to a particular agency, notices

of appeal shall be filed within fifteen days after the mailing of the notice of the agency’s

order as provided in this section.”

       {¶10} In dismissing appellant’s appeal, the trial court reasoned as follows:

       {¶11} “This Court is of the opinion that the issue of whether Mr. Friedman’s

delayed filing was the result of excusable neglect has no bearing on whether the appeal

before this Court should be dismissed or permitted to go forward.




                                             3
       {¶12} “R.C. 119.12 is jurisdictional; that is, the statute contains the provisions

which must be met to invoke the jurisdiction of the court. In order to perfect an appeal

from an administrative body, a notice of appeal must be filed with the agency issuing the

decision being appealed. A copy of the notice of appeal must also be filed with the

appropriate Court of Common Pleas. * * * Although R.C. 119.12 allows the filing of

appeals in counties of residence in many instances, in the case of an appeal from the

denial of a permit to carry a concealed handgun, the notice of appeal must be filed in

the county * * * served by the Sheriff who denied the application. See R.C.

2923.125(D)(2)(b).”

       {¶13} Appellant timely appeals from that judgment and raises the following

assignments of error for our review:

       {¶14} “[1.] The trial court erred in dismissing appellant’s administrative appeal for

lack of subject matter jurisdiction.

       {¶15} “[2.] The trial court erred to the prejudice of appellant in failing to

determine that appellee’s administrative order is misleading and deficient because it

does not comply with the procedural requirements of the statute, so as to deprive

appellant due process of law.

       {¶16} “[3.] The trial court erred to the prejudice of appellant in failing to

determine appellee is equitably estopped from asserting lack of subject matter

jurisdiction.

       {¶17} “[4.] The trial court erred in dismissing appellant’s administrative appeal.”

       {¶18} Because the second assignment of error is dispositive of this matter, we

confine our analysis to the issue raised in that assignment of error. Under his second




                                             4
assignment of error, appellant contends that appellee’s original notice of denial failed to

strictly comply with the predicate procedural requirements of R.C. 119.09, and as a

result, the trial court’s jurisdiction was not properly invoked, and therefore, the appeal

period prescribed in R.C. 119.12 did not commence.

       {¶19} R.C. 119.09 governs adjudication hearings, and explains how an agency

must notify a party affected by an administrative order. It requires an agency, after it

enters a final order on its journal to “serve by certified mail, return receipt requested,

upon the party affected thereby, a certified copy of the order and a statement of the time

and method by which an appeal may be perfected. * * *.” (Emphasis added.) Appellant

argues that it is not tenable for the trial court to disallow invocation of its jurisdiction

when the jurisdictional defect is the result of misleading and inaccurate information

contained in appellee’s notice regarding the method by which the appeal could be

perfected. For the reasons that follow, we agree.

       {¶20} “An appellate court’s review of an administrative decision is more limited

than that of the court of common pleas. Pons v. Ohio State Med. Bd. (1993), 66 Ohio

St.3d 619, 621 * * *. [An appellate court] review[s] to determine whether the court of

common pleas abused its discretion in determining whether substantial, reliable, and

probative evidence supports the agency’s order. Roy v. Ohio State Med. Bd. (1992), 90

Ohio App. 3d 675, 680 * * *. We conduct a plenary review of issues of law. Univ.

Hosp., Univ. of Cincinnati College of Medicine v. State Emp. Relations Bd. (1992), 63

Ohio St.3d 339, 343 .” Calo v. Ohio Real Estate Commission, 10th Dist. Franklin No.

10AP-595, 2011-Ohio-2413, ¶11.




                                             5
       {¶21} The controlling law on this subject was set forth by the Supreme Court of

Ohio in Hughes v. Ohio Dept. of Commerce, Div. of Fin. Institutions, 114 Ohio St.3d 47,

2007-Ohio-2877. In Hughes, the Court stated that:

       {¶22} “[T]he procedural requirements of R.C. § 119.09 are a condition precedent

to the running of the 15-day appeal period. * * * ” Id. at ¶10. The Court in Hughes held

that “an administrative agency must strictly comply with the procedural requirements of

R.C. §119.09 for serving a final order of adjudication upon the party affected by it before

the 15-day appeal period prescribed in R.C. 119.12 commences.” Hughes, at ¶12-13.

“Compliance with that statutory provision is a procedural prerequisite to triggering the

15-day appeal period.” Calo, at ¶24, citing Hughes, at paragraph one of the syllabus.

“The affected party who desires to appeal the order then must file a notice of appeal

with the agency and the court ‘within fifteen days after the mailing of the notice of the

agency’s order.’” Id., at ¶15. Thus, in order to properly perfect an administrative appeal,

the parties must strictly adhere to the filing requirements of R.C. 119.12.

       {¶23} Furthermore, regarding the content of the agency notice under R.C.

119.09, it must track the language of the statute, state the correct filing procedure, and

cannot be misleading or ambiguous. See Hughes, at ¶16. Accordingly, the content of

appellee’s order denying appellant’s handgun license application is a preliminary issue

that must be analyzed before concluding whether appellant’s notice of appeal from that

order was timely, and therefore, subject to the jurisdiction of the trial court.

       {¶24} As a threshold matter, we note that appellee contends appellant did not

raise this argument nor cite to Hughes before the trial court, and as such, forfeits this

issue for appellate purposes.        Our review of appellant’s reply brief submitted in




                                              6
response to appellee’s motion to dismiss indicates otherwise. See Appellant’s Reply

Brief (T.d. 5., p. 2-3) which contains appellant’s argument under Hughes regarding

appellee’s failure to state the correct method and time for perfecting an appeal.

Further, appellant specifically requested an order directing appellee to either grant his

appeal or to reissue the order to him, removing the “erroneous and misleading

procedural instructions.”

       {¶25} As noted above, appellee’s order instructed appellant that he could file a

notice of appeal in either his county of residence or the Geauga County Court of

Common Pleas within 14 days of receipt of the notice. We conclude that appellee’s

notice stated the incorrect filing procedure and was, therefore, misleading, in violation of

R.C. 119.09. In fact, the notice should have informed appellant to file with both the

agency and the court within 15 days.

       {¶26} As the trial court noted in its judgment entry, the General Assembly has

carved out a specific statute governing licensing procedures for handgun owners. R.C.

2923.12.5 governs applications to carry a concealed handgun and “specifically sets out

the eligibility requirements and procedures one must follow to receive a permit * * *.”

State v. Pawelski, 178 Ohio App.3d 426, 2008-Ohio-5180, ¶25.              Well-established

principles of statutory construction dictate that specific statutory provisions prevail over

conflicting general statutes. R.C. 1.51. Thus, we examine the language of R.C.

2923.12.5 for guidance as to the procedures that must be followed in appealing the

denial of an application to carry a concealed handgun.

       {¶27} R.C. 2923.125(D)(2)(b) designates a statutorily-specified county for

appeal.   R.C. 2923.125 instructs an appellant who is denied a license to carry a




                                             7
concealed handgun to “appeal the denial pursuant to section 119.12 of the Revised

Code in the county served by the sheriff who denied the application.” It is clear by this

specific language that the intent of the legislature was to require persons appealing the

denial of a license to carry a concealed handgun to file an appeal in the county where

the application was denied, which in this case, was Geauga County.               However,

appellee’s order erroneously gave appellant the option of filing an appeal in his county

of residence. Furthermore, though not a defect specifically applicable to appellant’s

case, appellee’s notice incorrectly stated that the appeal period would begin to run

“within 14 days after appellant’s receipt of this notice.” In fact, as previously noted, the

language of R.C. 119.12 dictates that the appeal must be filed within 15 days of the

mailing of the agency’s notice.

       {¶28} Based on the foregoing, we conclude that appellee’s notice of denial was

misleading, and therefore, not in compliance with the requirements of R.C. 119.12 as

set forth in R.C. 119.09. Since appellee failed to properly notify appellant of the proper

method for filing an appeal, appellant’s appeal period never started to run.

       {¶29} Accordingly, appellant’s second assignment has merit and we reverse the

judgment of the Geauga County Court of Common Pleas and remand this matter for the

court’s consideration of appellant’s notice of appeal in accordance with this opinion.

The remaining assignments are moot.



TIMOTHY P. CANNON, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             8